Citation Nr: 0210934	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-11 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


FINDING OF FACT

The veteran's prostatitis is primarily manifested by urinary 
frequency of every 1-1/2 hours, small volume, plus nocturia 
four to five times a night.  The veteran is also required to 
wear absorbent material, which must be changed at least once 
a day.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 20 percent rating for prostatitis, but no 
more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.115b, Code 7527 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran and his representative 
were provided with a statement of the case and a supplemental 
statement of case during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support a claim 
for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  
Because no evidence has been identified by any party as being 
absent from the record, any failure on the part of VA to 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a noncompensable evaluation for 
prostatitis in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, Code 
7527.  Diagnostic Code 7527 provides for the evaluation of 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  These disabilities are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  

In this case, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, (2001), which directs 
that the particular condition be rated as urine leakage, 
urinary frequency, or obstructed voiding. 

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  A 20 percent 
rating contemplates daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  A 10 
percent rating contemplates daytime voiding interval between 
2 and 3 hours, or awakening to void 2 times per night.  See 
38 C.F.R. § 4.115a (2001).

Urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials, which must be changed, less than 2 times 
per day.  Id. 

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months. A noncompensable rating 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

Service medical records show that the veteran was treated in 
service for chronic prostatitis.  In September 1958 service 
connection was established for prostatitis and a 
noncompensable evaluation was assigned.

A VA examination was conducted in June 1999.  His history was 
recorded, and it was also noted that he had undergone 
treatment for prostate cancer.  The frequency of urination 
was not recorded.  No specific urinary testing was conducted.

In support of his recent claim for increase the veteran 
submitted a medical opinion from P.P. O'Kelly, M.D., dated in 
June 2000 which shows treatment for neurogenic bladder 
symptoms secondary to chronic prostatitis.  He also has a 
history of benign prostatic hypotrophy, prostate carcinoma 
and external beam radiation therapy.  

Cytoscopy and urodynamics were done to ascertain the degree 
of bladder dysfunction that the veteran suffered from.  His 
post void residual was 10 cc., first urge at 121 cc., and 
capacity at 182 cc., which was markedly diminished.  There 
was no detrusor instability.  Cytoscopy was normal except for 
the finding of small capacity bladder.  The pertinent 
clinical impression was urgency incontinence secondary to 
chronic prostatitis, which required him to void every hour 
and a half during the day and 4-5 times at night.  The 
examiner noted that the degree of incontinence this caused 
was significant and required intervention.  The veteran also 
wore absorbent material that had to be changed at least once 
a day.  

A subsequent VA examination was scheduled, but the appellant 
failed to report.  As such, a decision will be made based on 
the evidence of record.

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture, taken as a whole, more nearly 
approximates the 20 percent level under urinary frequency.  A 
higher rating requires voiding at intervals less than one 
hour during the day or five or more times at night, urinary 
retention requiring intermittent or continuous 
catheterization, or urine leakage or incontinence requiring 
the wearing of absorbent materials which must be changed two 
to four times per day.  None of these criteria are met.  In 
light of the evidence, the Board finds that a rating higher 
than 20 percent is not warranted.

It is noted that the veteran has had treatment for cancer of 
the prostate.  It is not clear whether some of the current 
symptoms may be related to that disorder.  It is noted, 
however, that both the VA examination of June 1999 and the 
private medical records reveal chronic prostatitis.  The 
symptoms used for assignment of the 20 percent rating herein 
are those in the rating schedule for evaluation of 
prostatitis, so we will resolve reasonable doubt in the 
veteran's favor and award a 20 percent rating.  As noted 
above, however, a rating in excess of 20 percent is not 
warranted.




ORDER

Entitlement to a 20 percent evaluation for prostatitis is 
granted subject to the law and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

